Citation Nr: 0315835	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  02-05 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania.


THE ISSUE

Entitlement to an increased rating for a left leg disability, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 
October 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In a February 1998 rating decision, the RO 
granted service connection for residuals of a left tibia 
fracture status post open reduction and internal fixation.  
In August 2000, the veteran submitted a statement seeking an 
increased rating for his left leg condition and a new VA 
examination. 


FINDINGS OF FACT

The veteran failed, without good cause, to report for a June 
2003 VA examination necessary to substantiate his claim.  


CONCLUSION OF LAW

An increased rating for left leg disability is not warranted.  
38 C.F.R. § 3.655(a), (b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Prior to the veteran's appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  The liberalizing provisions of the VCAA 
are applicable to the issue on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The VCAA eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
38 U.S.C.A. § 3.159(b).

In a letter dated April 2001, the RO informed the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what medical or other evidence he was 
responsible for obtaining.  The RO also identified the 
evidence it was responsible for obtaining.

In other correspondence VA has advised the veteran that the 
evidence needed to substantiate his claim consisted of a VA 
examination, and that he was responsible for reporting for 
such an examination.  VA has thereby met its obligations to 
notify the veteran of the medical and other evidence needed 
to substantiate his claim and of what evidence he is 
responsible for obtaining.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  VA has attempted to afford the 
veteran examinations, although, the veteran failed to report 
for these examinations.  

Neither the veteran nor his representative has suggested that 
there are missing VA or private medical records that need to 
be obtained, and the Board is not aware of any such records.  
In sum, the facts relevant to the veteran's claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  The Board will proceed to decide 
the veteran's claim on the merits.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the various 
disabilities.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating is 
to be assigned.  38 C.F.R. § 4.7.  Where there is a 
reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination or reexamination, action shall 
be taken in accordance with paragraphs (b) or (c) of 38 
C.F.R. § 3.655, as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a) (2001).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. 3.655(b) (2001).  


Analysis

Initially, the Board notes that the RO has assigned a 10 
percent evaluation for the veteran's service-connected 
residuals of left tibia status post open reduction internal 
fixation.  This disability has been rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262 of 
VA's Schedule for Rating Disabilities for knee and leg 
injuries. 

The veteran's most recent VA examination was in September 
1997, and there are no records of treatment subsequent to 
June 1999.  This appeal arises from the veteran's August 2000 
claim for an increased rating.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance."  In this case there is, however, absolutely no 
medical evidence as to the current severity of the veteran's 
disability.  Thus a current examination is necessary.

The RO attempted to afford the veteran an examination in 
October 2000, and the Board attempted to afford the veteran 
examinations in March and June 2003.  It appears that notice 
of the October 2000 examination may not have reached the 
veteran (although there is no indication that the notice of 
the examination was returned as undeliverable).  It is 
unclear why the March 2003 examinations were cancelled.  An 
April 2003 compensation and pension examination inquiry 
showed that examinations were cancelled because there was 
"not enough information" and there was an "incorrect 
jurisdiction."

It is clear that notice of the June 2003 examination was sent 
to the veteran at his last known address, and that the notice 
was not returned as undeliverable.  It is also clear that the 
veteran failed, without explanation, to report for the 
examination.

Since the veteran has failed without good cause to report for 
necessary examinations, his claim must be denied.  38 C.F.R. 
§ 3.655.


ORDER

Entitlement to an increased rating for a left leg disability 
is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

